Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Responsive to claim set of 8/25/2021

Claims pending	1-37
Claims withdrawn	11-33 
Claims currently under consideration	1-10,34-37


Priority
This application has a filing date of 12/20/2017 and has PRO 62/438,024 filed 12/22/2016.

Election/Restrictions
Applicant’s election of group I (claims 1-10,34-37) in the reply filed on 8/25/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
	Claims 11-33 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/25/2021
Applicant’s election of the composition illustrated in scheme 1A at p 21 of the present published application with a hydrophobic layer as species of supported POSS in the reply filed on 8/25/2021 is acknowledged.  Because applicant did not distinctly and 
Applicant's elected species was not found in the prior art, so the search was extended to the extent below.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,7,34,35,37 are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Kohl et al (US PG-Pub WO 2013086083 – IDS entry 11/6/2020).
	As in claims 1,7,34,35 and 37, Kohl et al teach throughout the document and especially p 18 and p 14 lines 10-11,methods comprising  forming a cross-linked resin film on a support surface, the forming involving: mixing, in the presence of a photoacid generator, a sensitizer and epoxycyclohexylalkyl polyhedral oligomeric silsesquioxane (EPOSS) to form a resin precursor; depositing the resin precursor on a support surface; and curing the resin precursor to form a support-bound cross-linked epoxy POSS resin film; and/or forming a patterned hydrophobic polymer layer by applying a polymer .

Claim Objections
Claims 2-6,8-10 and 36 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as appropriate.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER M GROSS/
Primary Examiner, Art Unit 1639